Citation Nr: 0212616	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  98-15 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for PTSD and assigned an initial rating of 30 percent for the 
disorder.  The veteran appealed the initial rating assigned 
to the Board, alleging it should be higher.

A hearing was held on September 7, 1999, by means of video 
conferencing equipment with the appellant in Huntington, West 
Virginia, before the undersigned who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C. 
§ 7107(c) and who is rendering the determination in this 
case.  38 U.S.C.A. §§ 7101(c), 7107(c) (West 1991 & Supp. 
2002).

The Board notes that the RO indicated in a letter, dated May 
9, 2000, that it had construed statements made by the veteran 
in April 1999 as a claim for a total rating based on 
individual unemployability.  Therefore, the RO sent the 
veteran the formal application form that VA requires for this 
claim.  See 38 C.F.R. § 3.150(a), 3.151(a) (2001).  However, 
the veteran never filed the formal application form.

A claim for an increased rating is often related, but not 
necessarily inextricably, to a claim for a total rating based 
on individual unemployability.  See Parker v. Brown, 7 Vet. 
App. 116, 118 (1994).  A claim for an increased disability 
rating for a service-connected disorder is adjudicated by 
assessing whether the degree of disability resulting from the 
service-connected disorder meets certain objective criteria 
provided by the VA Schedule for Rating Disabilities.  See, 
e.g., 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  
Instead, a claim for a total disability rating based on 
individual unemployability is adjudicated by assessing 
whether, despite the fact that the objective criteria for a 
higher or 100 percent scheduler disability rating have not 
been met in a particular case, there are nevertheless 
subjective factors that may permit the assignment of a total 
rating based on individual unemployability to this particular 
veteran under the particular facts of this case.  Parker, 7 
Vet. App. at 118; 38 C.F.R. § 4.16(a) (2001).  In this case, 
the Board concludes that the two claims are not inextricably 
intertwined because the Board may review the evidence in 
light of the objective rating criteria to determine whether 
an increased rating is warranted without regard to the 
subjective factors that are usually considered in reviewing a 
claim for a total rating based on individual unemployability.

Finally, the Board notes that there has been a change in the 
law during the pendency of this appeal.  Specifically, on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 1991 & Supp. 2002).  Among other things, this 
law eliminated the former requirement in the law that the 
claimant submit a well grounded claim before being afforded 
assistance in the claim's development by VA.  The new law 
also clarified the obligations of VA with respect to the duty 
to notify claimants what information or evidence is needed in 
order for the claim to be granted, and it affirmed VA's duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West Supp. 2002); cf. Dyment v. Principi, No. 
00-7075, slip op. at 18-20 (Fed. Cir. Apr. 24, 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect); Bernklau v. 
Principi, No. 00-7122, slip op. at 19 (Fed. Cir. May 20, 
2002) (suggesting that a proceeding which was complete before 
VA, but which was on appeal to the Court or to the Federal 
Circuit at the time the VCAA was enacted, should not be 
remanded to the Board for further proceedings under 
section 3(a) of the VCAA).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the veteran has been 
notified in rating decisions and statements of the case of 
the rating criteria pertaining to PTSD.  He has been 
informed, therefore, of what the medical evidence needs to 
show in order for a higher rating to be granted.  

With regard to what evidence he should submit and what 
evidence VA will obtain for him, the Board notes that, even 
before the enactment of the VCAA, VA did not, for the most 
part, apply the concept of "well groundness" to claims for 
increased ratings, but rather VA obtained all evidence 
relevant to the veteran's treatment for the service-connected 
disorder in question, as it has done in this case, and it 
provided the veteran with medical examinations, as it has 
done in this case, to determine whether the degree of 
disability resulting from the service-connected disorder met 
the rating criteria for an increased rating.  See Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  All evidence and records identified by 
the veteran as relevant to his claim have been obtained for 
review in this case.  He and his representative were notified 
of the rating criteria involved for a higher a rating in this 
case and have submitted private medical evidence in support 
of the claim.  VA has accorded the veteran a hearing and VA 
examinations in relation to his claim.  Accordingly, the 
Board concludes that, with respect to this claim, all 
possible development has been conducted and all notification 
provided.  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (noting that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


FINDINGS OF FACT

On and subsequent to June 6, 1996, PTSD was manifested for 
the most part by depressed mood, anxiety, chronic sleep 
impairment, impaired judgment, impaired memory, impaired 
abstract thinking, disturbances of motivation and mood, and 
by designations on the Global Assessment of Functioning (GAF) 
Scale ranging from 55 for moderate symptoms to 70 for some 
mild symptoms.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but not 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claimed service connection for PTSD in June 1996.  
His claim was initially denied by the RO and he appealed it 
to the Board.  Before the case was sent up to the Board, the 
RO granted service connection for PTSD in a February 1999 
rating decision and assigned an initial disability rating of 
30 percent for the disorder.  The effective date of the 
initial rating, like that of the award of service connection, 
was the date of receipt of the claim for service connection 
for PTSD which in this case was June 6, 1996.  The veteran 
has appealed the initial 30 percent rating assigned for PTSD, 
alleging that that rating should be higher.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In this case, there is a period of nearly three years which 
elapsed between the time the veteran filed his claim for 
service connection for PTSD in June 1996 and the award of 
service connection and assignment of the initial rating in 
February 1999.  Although all the evidence of record will be 
considered in determining the appropriate rating in this 
case, evidence contemporaneous with this three year period 
will be the most probative of the degree of disability 
existing at the time the initial rating was assigned.

The criteria for rating PTSD are found under Diagnostic Code 
9411 in the VA Schedule for Rating Disabilities.  These 
criteria were revised in November 1996.  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

In this case, the claim for service connection for PTSD was 
filed in June 1996 before the rating criteria were revised.  
The administrative appeal process for that claim concluded 
when service connection was granted in February 1999.  
However, the veteran then appealed the rating assigned for 
PTSD, and that rating, and the evidence from which it was 
derived, spanned a period of time which included a short 
period in 1996 prior to the effective date of the revised 
rating criteria.  Therefore, the Board will consider the 
evidence in this case under both the old and new rating 
criteria to see if either one is more favorable to the 
veteran -- that is, to see if a higher rating may be assigned 
under one set of criteria but not the other.  VAOPGCPREC 
11-97 at para. 4 (Mar. 25, 1997) (adjudicator must determine 
on a case-by-case basis whether revised rating criteria are 
more beneficial to the claimant than prior provisions).  
However, any increased rating awarded under the new criteria, 
that may not also be awarded under the old criteria, may not 
be made effective earlier than the effective date of the new 
criteria, November 7, 1996, because where an award is made 
pursuant to any administrative issue, such as the revised 
rating criteria, the effective date of such award shall not 
be earlier than the effective date of the administrative 
issue.  38 U.S.C.A. § 5110(g); see DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

The veteran was notified of both sets of criteria pertaining 
to the disability rating assigned for PTSD in the February 
1999 rating decision.  Accordingly, the Board concludes that 
the veteran will not be prejudiced by the Board's review of 
his claim on appeal under both sets of criteria because his 
due process right to have notice of the regulations relevant 
to his claim has been satisfied.  VAOPGCPREC 11-97 at 3-4 
(Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas, 1 Vet. App. at 312-13.

Under the criteria for rating PTSD prior to the revisions 
made in November 1996, a 30 percent rating was assigned for 
"definite" impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
when the psychoneurotic symptoms resulted in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce "definite" industrial impairment.  A 
"considerable" impairment in the ability to establish or 
maintain effective or favorable relationships with people 
when reliability, flexibility, and efficiency levels were so 
reduced as to result in "considerable" industrial 
impairment warranted a 50 percent evaluation.  A 70 percent 
rating was provided when the ability to maintain effective or 
favorable relationships was "severely" impaired and when 
the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain and retain employment.  A 100 percent rating was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community, or when there were totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); 
see Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that 
the criteria in 38 C.F.R. § 4.132, Diagnostic Code 9411, for 
a 100 percent rating were each independent bases for granting 
a 100 percent rating).

The term "definite" in the old criteria is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  Id.  The Board is 
bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (West 1991 & Supp. 2002).

The revised criteria provide a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The next higher or 50 percent evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher or 70 percent rating may be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  

A 100 percent scheduler rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The earliest medical evidence of psychiatric symptoms in this 
case is a report of private physician dated in August 1979.  
At that time, the veteran stated that he had been very 
nervous and tense since he was in Vietnam.  The diagnosis was 
anxiety neurosis, chronic, severe.  Because the report is 
dated nearly seventeen years before the veteran filed his 
claim for service connection for PTSD, it provides 
information relevant to the veteran's medical history but it 
does not provide evidence that is relevant to the question of 
the degree of disability of the PTSD contemporaneous to the 
time of the June 1996 claim.  Similarly, the reports dated in 
1992 and 1993 which follow -- although closer in time to the 
veteran's claim are still more relevant to the degree of 
disability existing three to four years before he filed his 
claim than they are to the level that existed contemporaneous 
to his 1996 claim.

In October 1992, the veteran was seen by a Mental Health 
nurse at the Southern Highlands Mental Health Center.  Mental 
Status examination reflected that the veteran was cooperative 
and attentive; was able to carry out directions; responded 
appropriately; and had good eye contact.  His speech was 
understandable and at a normal tone and rate.  He exhibited 
anger and hostility when talking about the Vietnam era and 
the government but had a broad and normal affect and wide 
range of emotions when talking about other things.  He denied 
suicidal or homicidal ideation.  He stated that he had 
flashbacks from Vietnam.  He was oriented to person, place, 
and time, and exhibited a good general knowledge base.

A letter, dated in March 1993, from Southern Highland Mental 
Health Center to a doctor at Tug River Health Clinic 
reflected that the veteran was being treated for PTSD with 
case management and medication.  It was noted that the 
veteran had a decrease in depression with medication and was 
being assisted in managing his anger.

A report, dated in September 1993, from a private 
psychiatrist showed that the veteran stated that his problems 
began when he returned from Vietnam and that since that time 
he had severe anxiety, flashbacks, periods of agitation, and 
chronic suicidal thoughts.  On examination, the veteran was 
extremely anxious and displayed increased psychomotor 
activity.  He made poor eye contact; he appeared at times to 
be crying; and his speech was slightly pressured.  His mood 
was depressed; affect, intense.  There was no looseness of 
association or flight of ideas; no auditory or visual 
hallucinations; no homicidal, suicidal, or paranoid ideation.  
There were no delusions.  Cognitive functions were intact.  
The examiner noted that the veteran was in a marked degree of 
distress and that he was not suicidal or homicidal at the 
current time although he did have chronic suicidal thoughts.  
The examiner agreed with the diagnosis of PTSD although it 
was not clear whether the veteran had panic attacks as well.

A letter, dated in November 1993, from a private psychiatrist 
reflected that the veteran continued to complain of severe 
anxiety, flashbacks, and periods of agitation.  He had no 
acute suicidal ideation.  The diagnosis was PTSD with panic 
attacks.

Reports dating from 1991 to 1996 from Tug River Clinic showed 
that the veteran was seen for many things including anxiety 
and PTSD.  He was treated for anxiety with medication, and 
most of the reports show the condition as stable.  In 
addition to many of the reports being much earlier than the 
time of the veteran's claim in 1996, these reports also do 
not address much of the rating criteria for PTSD because they 
provide only brief notes and not detailed Mental Status 
examinations.  

A May 1996 Psychological/Social Report from a Team Leader at 
a VA Vet Center reflected that the primary problem was 
depression.  It was noted that the veteran was currently 
employed and that he worked an average of 30 to 45 hours a 
week.  He found work to be unenjoyable.  It was noted that 
the veteran began treatment at the Vet Center that month and 
presented with nightmares, bad dreams, flashbacks, anger, and 
mood swings.  The veteran reported being suicidal but had not 
made any definite plans because of his religious beliefs.  
Diagnoses were PTSD; panic disorder with agoraphobia; major 
depression recurrent; generalized anxiety; and alcohol abuse 
in remission.

A letter, dated June 6, 1996, from a private physician mostly 
concerned the veteran's physical rather than his mental or 
psychological state.  However, the doctor noted that the 
veteran gave a history of anxiety depressive neurosis.  The 
doctor stated that the veteran was very well oriented, 
related well to other people and was free of any overt 
psychiatric behavior.

An Abbreviated Medical Record from Beckley VAMC showed that 
the veteran was admitted on June 20, 1996, with depression 
and suicidal and homicidal ideation.  He was transferred the 
next day to Salem VAMC for psychiatric treatment where he 
remained until June 25, 1996.  The discharge summary from 
Salem VAMC shows that the veteran had been reporting 
increased depression with suicidal ideation.  He reported 
that his mood had recently stabilized after an argument with 
a counselor at the Beckley VA over Vietnam issues.  He was 
admitted to Beckley with vague suicidal and homicidal 
ideation.  On Mental Status examination on admission, the 
veteran was disheveled, in no acute distress, and, at the 
time of admission, denied suicidal and homicidal ideation.  
He reported feeling depressed and having poor sleep at night.  
Thought processes were superficially linear and logical 
without flight of ideas or looseness of association.  Speech 
was normal rate and volume.  He was oriented times three.

During the course of hospitalization, the veteran's 
antidepressant medication was changed and his mood and affect 
improved.  He was pleasant and cooperative.  He denied any 
suicidal or homicidal ideation during his stay.  There were 
no signs of psychotic features and no flashbacks or other 
significant PTSD problems while at the hospital.  The veteran 
agreed to go to the hospital if he ever felt suicidal or 
homicidal.  He did not appear to be suicidal or homicidal at 
the time of discharge.  The veteran appeared to be 
employable.  Discharge diagnoses were depressive disorder not 
otherwise specified and PTSD symptoms.  A Global Assessment 
of Functioning (GAF) designation of 70 was assigned.  With 
GAF designations, the higher the number, the fewer the 
symptoms of mental illness and the better the individual is 
able to function, as shown on this continuum of depicting 
mental health-illness.  A designation of 70 represents the 
highest point in a range from 61 to 70 designating some mild 
symptoms or some difficulty in social or occupational 
functioning but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Progress Notes, dated from January to June 1997, from PTSD 
Group counseling sessions conducted at the VA Vet Center and 
led by the Team Leader are of record.  These reports contain 
some brief notes about what the veteran talked about during 
the group session but they provide very little evidence that 
addresses the rating criteria.  In this regard, they provide 
records of this mode of therapy or treatment but they do not 
provide evidence that is relevant to or probative of the 
veteran's level of disability.  For example, many of the 
notes merely state that the veteran discussed "his Vietnam 
experiences" or that he "talked about his medication" with 
no other details.  However, in May 1997, the Team Leader 
reported that the veteran talked about suicide as being on 
his mind and that he stated that now that he was under a 
doctor's care and on medication he no longer thought about 
suicide.

A June 1997 VA Progress Note showed that the veteran was seen 
for a psychiatric evaluation with a history of PTSD.  The 
veteran reported seeing a dead man who was dragged to death 
in Vietnam at night at the foot of his bed.  He reported that 
he had been hospitalized at the Salem VAMC when he was very 
depressed.  He stated that he was still depressed at times.  
The veteran stated that he had painful memories of Vietnam, 
that his sleep was poor, and that he had infrequent 
nightmares.  The examiner noted that the image the veteran 
described seeing at the foot of his bed sounded like a 
hypnopompic experience, not in itself a psychotic symptom.  
(Hypnopompic means persisting after sleep; applied to 
hallucinations occurring on awakening.  Stedman's Medical 
Dictionary 803 (26th ed. 1995)).

A November 1997 VA Progress Note from the Psychiatry Clinic 
showed that the veteran reported that he had had a past 
emergency psychiatric admission at Salem VAMC due to anger 
and that he had stayed there on a voluntary basis for three 
to five days.  Objectively, the examiner noted that there was 
some chronic depression evidence, the severity of which 
appeared mild on that day.  The assessment was depression, 
chronic, with some anger "dyscontrol" at times.

A January 1998 VA PTSD examination showed that the veteran 
reported that he had not worked since 1983.  He stated that 
he was currently married to his third wife of six years.  He 
stated that his marriage was good and that he had three 
children.  He stated that he had great difficulty sleeping at 
night and reported that he sees a Vietnamese man, who was 
dragged by a personnel carrier, at the foot of his bed at 
night.  He stated that this happened once or twice a month.  
The veteran provided a history of his hospital admission in 
1996 and stated that he was both suicidal and homicidal at 
that time.  He stated that he wanted to be by himself, that 
he lived far away from people, that he never socialized, and 
that he hated it when people talked to him about being in the 
service.  He stated that his wife did all the outside 
shopping.  He stated that he got very paranoid, suspicious, 
and distrustful.  He stated that he was trying to control his 
anger some but did not succeed at times.  He reported 
occasional flashbacks, and he stated that he is easily 
startled.

Objectively, the examiner noted that the veteran was casually 
dressed, appropriately groomed, rather tense, anxious, edgy.  
He had a trimmed beard, walked into the interview room 
unassisted, and was generally pleasant and cooperative with 
appropriate flow and content of his conversation.  He was 
well oriented to time, place, and person.  There was no 
evidence of any hallucinations or delusions.  Attention and 
concentration were impaired.  He had difficulty with mental 
calculations and serial sevens.  His memory and recall was 
slightly impaired.  Judgment was intact.  There was no 
evidence of any looseness of associations, flight of ideas, 
or pressured speech.  His fund of knowledge was appropriate 
for his education level and background.  There were no 
obsessive thoughts or compulsive actions.  He denied being 
actively suicidal or homicidal.  The diagnoses included PTSD.  
The examiner assigned a GAF designation of 65 currently and 
65 for the last year for some mild symptoms.

A February 1998 VA Progress Note from the Mental Health 
Clinic shows that the veteran was seen with subjective 
complaints of not sleeping.  Objectively, he was pleasant, 
cooperative, and polite.  The assessment was severe insomnia 
by history.  The GAF designation was 70 for some mild 
symptoms.

Two copies of Psychological/Social Report, dated August 9, 
1999, from the social worker at the VA Vet Center are of 
record and are the same except for the description of the 
veteran's employment.  One report reflects that the veteran 
was currently employed and that he worked an average of 30 to 
45 hours a week.  The other stated that he was currently 
retired and had been since 1984.  The report reiterated the 
same finding that was in the May 1996 report by this social 
worker, i.e., that the veteran was suicidal but had not made 
any definite plans because of his religious beliefs.  
Diagnoses were PTSD, chronic, severe; panic disorder with 
agoraphobia; major depression recurrent; and alcohol abuse in 
remission.

In September 1999, the veteran testified before the Board 
that he had real bad flashbacks at night about a particular 
individual who was killed in Vietnam and that he had thoughts 
of suicide all the time.  He stated that he had not been 
employed since 1984.

A May 2000 VA Mental Health Clinic Progress Note reflected 
that the veteran reported that he was doing alright if he got 
out in the woods and stayed away from people.  His marriage 
was fair.  On examination, he was cooperative and friendly.  
His activity and speech were not slowed or accelerated from 
the norm.  Thought content was not psychotic, suicidal, or 
homicidal.  His mood was euthymic, with a narrow range of 
affect.  Anxiety was in the mild to moderate range.  
Sensorium showed an alert consciousness, without fluctuation.  
Memory and orientation were intact.  The GAF designation was 
65 for some mild symptoms.

A September 2000 VA Mental Health Clinic Progress Note 
reflected a question about the veteran's compliance with 
medication.  The veteran reported that his marriage was 
generally positive.  He was upset about two buddies who had 
committed suicide recently and of the unexpected death of his 
sister.  On Mental Status examination, the veteran was 
well-groomed.  The veteran described a lifestyle marked by 
bad temper and social withdrawal.  He was cooperative.  His 
activity and speech were not slowed or accelerated from the 
norm.  Thought content was not psychotic, suicidal, or 
homicidal.  There was some suspicious tendency.  His mood was 
mild to moderately depressed with a normal range of affect, 
and anxiety was in the moderate range.  Sensorium showed an 
alert consciousness, without fluctuation.   Memory and 
orientation were intact.  The GAF designation was 60 for 
moderate symptoms.

A Clinical Summary, dated October 2, 2000, from the Team 
Leader at the Vet Center noted that the veteran had begun 
treatment there in May 1996 and at that time he presented 
with anxiety, nightmares, flashbacks, bad dreams, anger, 
isolation, and suicidal ideation.  The Team Leader reported 
that the veteran continued to present with chronic and severe 
symptoms of PTSD, such as auditory and visual flashbacks of 
his Vietnam experiences.  The veteran also continued to 
experience anxiety, depression and poor impulse control, 
which included violence and verbal abuse toward his wife and 
children.  The Team Leader stated that the veteran displayed 
spatial disorientation, resulting in a dissociative state.  
His current level of functioning was poor.  The Team Leader 
rendered his opinion that the veteran was totally disabled as 
evidenced by his psychological and physiological functioning.

An October 4, 2000, psychiatric evaluation by a private 
psychiatrist reflected that the veteran reported being 
depressed, hopeless, helpless, and worthless.  He stated that 
he had had suicidal thoughts and attempted suicide in the 
past for which he was hospitalized in the Salem VAMC.  He was 
cooperative for the interview but was withdrawn and 
irritable.  He was neat, casually dressed and had poor eye 
contact.  Affect was anxious; mood, depressed and frustrated.  
He was oriented to place, person, time and situation.  Speech 
revealed frustration.  Concentration was impaired; intellect 
was borderline.  Recent and remote memory was intact.  There 
were no signs or symptoms of organic brain syndrome.  His 
impersonal judgment was intact.  He responded to proverbs in 
a concrete manner and was not able to abstract any similarity 
between a pencil and a telephone.  His general fund of 
knowledge was adequate.  His insight was limited.  He did not 
appear to have any auditory or visual hallucinations during 
the interview.  He did not present with any ideas of 
reference, delusional thinking or loose associations.  The 
diagnoses included PTSD, chronic and profound.  The 
psychiatrist noted that the veteran suffered from emotional 
difficulties that were chronic and profound and related to 
Vietnam experiences.  He did not appear able to tolerate 
minimal stress or any gainful employment.

A December 2000 VA PTSD examination reflected that the 
examiner had reviewed the medical history in the claims file, 
including the reports of the Team Leader at the Vet Center 
and those from the VA Mental Health Clinic.  The veteran was 
extremely tense and anxious, rocking and crying during the 
interview.  He was extremely angry about being reevaluated by 
examination.  The veteran reported being tense, agitated, 
very depressed, and unable to work.  He stopped drinking two 
years earlier.  He reported staying to himself and going off 
into the woods.  He has had fleeting suicidal and homicidal 
ideation.  He reported getting angry and irritable with poor 
impulse control.

Objective findings on Mental Status Examination reflected 
that the veteran was neat, tidy, and cooperative.  He talked 
clearly, audibly, and rationally.  He was oriented to time, 
place, date, and person.  No definite clinical evidence of 
organicity was noted.  Abstract thinking showed some 
concretization.  No auditory or visual hallucinations were 
elicited.  No evidence of psychosis or thought disorder was 
elicited.  No bizarre thought process, tangentially, or 
circumstantial thinking was elicited.  No active homicidal or 
suicidal plan was entertained.  Memory tests were successful 
with some help.  Insight and judgment into his problems 
seemed to be rather poor.  The diagnoses were PTSD, 
recurrent, moderately severe; associated major depression, 
recurrent, moderate to moderately severe in nature, with 
intermittent explosive behavior; history of alcohol abuse, 
none for the past two years; mixed personality disorder with 
dependent and explosive traits, especially under stress.  The 
GAF designation was 55 to 60 for moderate symptoms.

A January 2001 VA Mental Health Clinic Progress Note 
reflected that the examiner explained to the veteran the 
importance of his being compliant with medication to improve 
his level of functioning.  He described his marriage as fair.  
He complained of occasional paranoid thinking.  On 
examination, he was adequately groomed and cooperative.  His 
activity and speech were not slowed or accelerated from the 
norm.  Thought content was not psychotic or dangerous and 
obvious paranoid ideation was not heard at this time.  
Emotionally, he seemed euthymic to mildly depressed with a 
normal range of affect.  Anxiety was in the moderate range.  
Sensorium was intact.  The GAF designation was 60 for 
moderate symptoms.

An April 2001 VA Mental Health Clinic Progress Note reflected 
that the veteran was sporting a goatee which was neatly 
trimmed.  He reported that he had been taking his medication 
regularly and saw a slight improvement.  He stated that he 
did not have a lot of problems but continued to find other 
people irritating.  On examination, he was cooperative and 
friendly.  His activity and speech were not slowed or 
accelerated from the norm.  The veteran stated that he liked 
to go rabbit hunting and had a hat that proclaimed this.  
Thought content was not psychotic or dangerous.  Mood was 
euthymic, with narrow range of affect.  Anxiety was in the 
moderate range.  Sensorium was clear.  The GAF designation 
was 55 for moderate symptoms.

An August 2001 VA Mental Health Clinic Progress Note 
reflected that the veteran reported having gotten through a 
recent flood with damage only to one of his two homes, and he 
was thankful for having a second home to stay in.  On 
examination, he was adequately groomed and cooperative with 
activity and speech not slowed from the norm.  Thought 
content was not psychotic or dangerous.  Mood was euthymic, 
with a normal range of affect.  Anxiety was in the mild 
range.  Sensorium was clear.  The GAF designation was 60 for 
moderate symptoms.

In the Board's judgment, the evidence noted above does not 
indicate that the degree of disability resulting from PTSD 
has met the requirements contemplated by the 70 percent or 
100 percent evaluations under either the old or new rating 
criteria for evaluating mental disorders at any time during 
the time contemporaneous to the June 1996 claim or in the 
years thereafter.  The evidence does not reflect that the 
veteran's ability to maintain effective or favorable 
relationships has been "severely" impaired or that 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain and 
retain employment such as required for a 70 percent rating 
under the old criteria.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Although the veteran was hospitalized on one 
occasion in June 1996 with vague suicidal and homicidal 
ideation, this degree of severity was not shown to be of such 
persistence that there was severe impairment, as required by 
the old rating criteria.

Moreover, the evidence does not show the kind of severe 
symptoms contemplated by the criteria for a 70 percent rating 
under the new version of the rating criteria or for a 100 
percent rating under either the old or the new versions of 
the criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).  For example, the evidence does not reflect 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; or 
neglect of personal appearance and hygiene.  Rather, the 
veteran has consistently been shown to be adequately groomed 
and his speech normal and rational over the years and the 
level of anxiety and depression he has experienced over the 
years has not been shown to affect his ability to function 
independently, appropriately, and effectively.

In addition, although the veteran has reported suicidal 
ideation on occasion over the years since he was hospitalized 
in June 1996, most medical reports specifically rule out 
suicidal and homicidal ideation:  at the time of admission to 
Salem VAMC on June 21, 1996, he denied suicidal and homicidal 
ideation and denied it throughout his hospital stay; he told 
the Vet Center Team Leader in May 1997 that he no longer 
thought about suicide; he denied suicidal and homicidal 
ideation on the January 1998 VA examination; the Vet Center 
Team Leader in August 1999 stated that the veteran was 
suicidal but had not made any definite plans because of 
religious beliefs; although he stated at the September 1999 
hearing that he thought of suicide all the time, his thought 
content on the May 2000 VA examination was not suicidal or 
homicidal; the October 2000 private psychiatrist noted that 
the veteran had had suicidal thoughts in the past, but there 
was no evidence of active suicidal ideation; no active 
homicidal or suicidal plan was entertained on examination in 
December 2000 and thought content was not "dangerous" in 
January 2001, April 2001, or August 2001.  

Moreover, the Board notes that the October 2000 Clinical 
Summary of the Vet Center Team Leader and, at least in one 
respect, the October 2000 psychiatric evaluation of the 
private psychiatrist differ from the other medical reports of 
record -- including medical reports dated just before and 
just after these reports -- in the degree of disability 
described.  For example, the Team Leader stated that the 
veteran had poor impulse control which included violence and 
verbal abuse toward his wife and children, which no other 
report contains.  In addition, the Team Leader stated that 
the veteran displayed "spatial disorientation resulting in a 
dissociative state."  The Board assigns less probative 
weight to this report than to the others for the following 
reasons:  none of the other reports contemporaneous with this 
report reflect these symptoms and the other examinations were 
conducted and reviewed by physicians whereas the Team Leader 
appears to be a counselor whose recent report reflects that 
he has acquired a Ph.D.  In addition, the Team Leader 
provided no explanation for his conclusions, including his 
conclusion that the veteran displayed spatial disorientation 
resulting in a dissociative state, despite numerous medical 
reports of record that consistently found the veteran 
oriented in all spheres and free of psychotic symptomatology.

Similarly, the private psychiatrist in October 2000 indicated 
that the veteran did not appear able to tolerate minimal 
stress or any gainful employment.  Again, the Board assigns 
less probative value to this finding than to the other 
medical reports of record because those medical reports are 
so numerous and consistently find a lesser degree of 
disability resulting from the service-connected PTSD.  Thus, 
the Board concludes that the greater weight of evidence does 
not establish the presence of persistent suicidal ideation 
contemporaneous with this claim or during the appeal period 
from 1996 to the present.  Rather, the preponderance of the 
evidence of record has consistently ruled out homicidal or 
suicidal ideation, dangerous thought content or other 
impulses to violence, and the GAF designations, as well as 
the underlying Mental Status examinations, have consistently 
shown a range of symptoms from mild to moderate as opposed to 
a range that would severely affect or impair employment.

Moreover, no evidence reflects that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Instead, 
the evidence shows that the veteran has a positive 
relationship with wife, and that he enjoys hunting.  Further, 
although he has stated that he tries to avoid people because 
people cause him to have problems, he apparently has friends 
and other extended family relationships because he reported 
being upset by the deaths of two friends and by the death of 
his sister.  The evidence does not show gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or that 
the veteran was demonstrably unable to obtain or retain 
employment as a result of his PTSD.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

Similarly, the evidence consistently and specifically ruled 
out the kinds of symptoms contemplated for a 100 percent 
rating under the new rating criteria, such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).  From the evidence dated contemporaneous to the 
veteran's June 1996 claim for service connection for PTSD to 
the evidence dated as late as August 2001, the kinds of 
profound, totally incapacitating psychotic symptoms depicted 
by the old and new rating criteria for a 100 percent rating 
have not been shown to be present in this case.  Therefore, 
the Board concludes that neither an initial nor a "staged" 
rating of 70 or 100 percent is warranted in this case.  
Fenderson, 12 Vet. App. at 126.

Instead, the issue in the case is whether the degree of 
impairment shown by the evidence is appropriately rated as 30 
percent disabling or whether it more nearly approximates that 
level of impairment contemplated by the 50 percent rating 
under either the old or the new rating criteria.  Concerning 
this, the Board notes that, with regard to the new criteria, 
most of the veteran's symptoms have comported generally with 
the criteria noted for the 30 percent rating under both the 
old and the new rating criteria.  These criteria account for 
his depressed mood, anxiety, panic attacks, and chronic sleep 
impairment.  In addition, the evidence contemporaneous with 
the June 1996 claim, including the June 1996 VAMC report, the 
1997 Progress Notes, and the January 1998 VA PTSD 
examination, reflects an absence of some of the symptoms 
associated with the 50 percent rating, such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; and panic attacks more than once a week.  Moreover, 
the GAF designations ranging from 65 to 70 for some mild 
symptoms during this period were more consistent with the 10 
percent rating criteria than with the 30 percent criteria.

Nevertheless, the Board concludes that the medical evidence 
during the early period contemporaneous to the claim as well 
as that compiled over the years that followed does show some 
symptomatology consistent with the criteria for the 50 
percent rating including difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  For 
example, as early as the January 1998 VA examination, the 
examiner noted that the veteran had difficulty with mental 
calculations and serial sevens and that his memory and recall 
were slightly impaired.  The private psychiatrist noted in 
October 2000 that the veteran responded to proverbs in a 
concrete manner and was not able to abstract any similarity 
between a pencil and a telephone.  The December 2000 VA 
examiner also noted that abstract thinking showed some 
concretization, and that his insight and judgment into his 
problems seemed to be rather poor.  In addition, the GAF 
designations from October 2000 and thereafter, reflect they 
decreased slightly from the earlier range of 65 to 70 for 
mild symptoms to a range of about 55 to 60 for moderate 
symptoms.

Based on this evidence and for the reasons articulated above, 
the Board concludes the preponderance of the evidence is 
against an initial rating in excess of 50 percent but that an 
initial rating of 50 percent is warranted in this case, and 
the 50 percent rating is warranted under either the former or 
the current rating criteria so neither set of criteria is 
more favorable or beneficial to the veteran in this regard.  
Karnas, 1 Vet. App. at 312-13; VAOPGCPREC 11-97 at para. 4 
(Mar. 25, 1997); see 38 U.S.C.A. § 5110(g); see also DeSousa, 
10 Vet. App. at 467.  Moreover, the Board concludes that that 
level of disability has been shown consistently from the time 
of the June 1996 claim for service connection to the present.  
Therefore, there is no evidence showing the need for a 
"staged" rating to be assigned in this case.  Fenderson, 12 
Vet. App. at 126.


ORDER

An initial rating of 50 percent, but not higher, for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

